                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES ANTHONY LOUIE,                        )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CIV-15-893-SLP
                                              )
HECTOR RIOS et al.,                           )
                                              )
              Defendants.                     )

                                        ORDER

       On June 29, 2018, United States Magistrate Judge Charles B. Goodwin1 issued a

Report and Recommendation [Doc. No. 152] in this action brought pursuant to 28 U.S.C.

§ 1983. Judge Goodwin recommended that Defendants’ Second Motion for Summary

Judgment [Doc. No. 135] be granted and that Plaintiff’s single remaining federal claim be

dismissed. Judge Goodwin further recommended that the Court decline to exercise

supplemental jurisdiction over any remaining claims by Plaintiff based in state law.

Plaintiff filed his Objection [Doc. No. 157] to the Report and Recommendation.

       The only argument in Plaintiff’s Objection that is not a reiteration of Plaintiff’s

earlier-asserted arguments is an attempt to distinguish Hudson v. Palmer, 468 U.S. 517

(1984), from the instant case because of Plaintiffs’ contention that the remaining

defendants are not state employees.      However, to the extent Plaintiff contends that

Defendants were not state actors at the time of the events in question, his due process claim



1
  Then-Magistrate Judge Goodwin subsequently was confirmed and sworn in as a district
judge of this Court.
brought pursuant to 42 U.S.C. § 1983 still fails. See Davis v. Deutsche Bank Nat’l Trust

Co., 737 F. App’x 379, 383 (10th Cir. 2018) (unpublished) (“Generally, private parties are

not state actors subject to liability under § 1983.”).

       As to Plaintiff’s reiterated arguments—i.e., those in both his Objection [Doc. No.

157] and in his earlier briefs submitted to Judge Goodwin—the Court concurs fully with

Judge Goodwin’s resolution of Plaintiff’s arguments. Therefore, upon de novo review2 of

Defendants’ Second Motion for Summary Judgment [Doc. No. 135], Plaintiff’s Response

[Doc. No. 149], Judge Goodwin’s Report and Recommendation [Doc. No. 152], and

Plaintiff’s Objection [Doc. No. 157], the Court:

       (1)     ADOPTS the Report and Recommendation [Doc. No. 152] issued by Judge

       Goodwin;

       (2)     DENIES Plaintiff’s Objection [Doc. No. 157] to Judge Goodwin’s Report

       and Recommendation for the reasons stated herein and, as to his previously-asserted

       arguments, for the reasons stated in Judge Goodwin’s Report and Recommendation

       [Doc. No. 152];

       (3)     GRANTS Defendants’ Second Motion for Summary Judgment [Doc. No.

       135];

       (4)     DISMISSES Plaintiff’s remaining federal claim against Defendant Hector

       Rios, Defendant Lakeyah Newson, Defendant FNU Walker, Defendant FNU

       Thomas-Cruz, Defendant Robert Jones, Defendant FNU Eykamp, Defendant Sheryl


2
 See Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to. . . .”).

                                               2
      Clark, Defendant Debbie Johns, Defendant Lt. Cantwell, Defendant Billy Gibson,

      and Defendant Brittany Holmstrom WITH PREJUDICE; and

      (5)    DECLINES to exercise supplemental subject-matter jurisdiction over any

      claims by Plaintiff based in state law asserted against Defendant Hector Rios,

      Defendant Lakeyah Newson, Defendant FNU Walker, Defendant FNU Thomas-

      Cruz, Defendant Robert Jones, Defendant FNU Eykamp, Defendant Sheryl Clark,

      Defendant Debbie Johns, Defendant Lt. Cantwell, Defendant Billy Gibson, and

      Defendant Brittany Holmstrom.

A separate judgment will be entered contemporaneous herewith.

      IT IS SO ORDERED this 20th day of February, 2019.




                                          3
